Per. Curiam,
One of the provisions of the ordinance giving defendant company permission to construct its road on certain streets in the city of Carbondale, etc., is, in substance, that all damages done by grading in connection with the construction of the road should be paid by the company. The manifest purpose of this was to relieve the city' from payment of such damages. In the contract between the city and the company, the lattei agrees, among other things, “ to perform and observe all the conditions, requirements and provisions fully set forth in said ordinance,” which was made part thereof.
The testimony tended to show that in constructing its road, the defendant company cut down Brooklyn street about six feet in front of plaintiff’s property and thereby damaged the same, etc. This action was” brought to recover the damage thus sustained. The case depended largely on questions of fact, all of which were for the exclusive consideration of the jury; and to them they were fairly submitted by the learned trial judge with instructions which appear to be appropriate and free from any substantial error. It is unnecessary to consider the specifications in detail. There is nothing in any of them that would justify a reversal of the judgment.
Judgment affirmed.